Citation Nr: 0420337	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees, claimed as secondary to service-connected 
residuals of right ankle sprain.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of right ankle sprain.

3.  Entitlement to an increased rating for status post right 
ankle sprain with instability, currently evaluated as 40 
percent disabling.

4.  Entitlement to extension of a temporary total 
convalescence rating, pursuant to 38 C.F.R. § 4.30, for 
surgery in February 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 1998, the RO, in pertinent 
part, denied service connection for a left knee disability, 
claimed as secondary to service-connected residuals of right 
ankle sprain.  A statement from the veteran's representative, 
received in August 1998, is construed as a notice of 
disagreement with that determination.  The denial of service 
connection for a left knee disability on a secondary basis 
was confirmed in a rating decision in October 1998.  
Continued disagreement with the denial of service connection 
for a left knee disability was received in November 1998.  

By rating action dated in December 1998, the RO denied 
service connection for osteoarthritis of both knees, claimed 
as secondary to his service-connected right ankle disability.  
Notice of disagreement with the December 1998 rating decision 
was received in February 1999.  A statement of the case was 
issued in February 1999, and VA Form 9, Appeal to Board of 
Veterans' Appeals, was received in April 1999.

The record reflects that a statement of the case was issued 
in February 2002 that addressed the issue of entitlement to 
extension of temporary total ratings under the provisions of 
38 C.F.R. § 4.30, for surgical procedures performed in May 
1999, November 1999 and February 2001.  Since a substantive 
appeal was not filed with regard to these matters, they are 
not for appellate consideration at this time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a hearing before the undersigned in September 2003, 
additional eight pages of documents were faxed to the Board.  
Although two of the pages were received, the remainder have 
not been associated with the claims folder.  

By rating action dated in October 2001, the RO denied the 
veteran's claim for an increased rating for his service-
connected right ankle disability, then evaluated as 20 
percent disabling.  The veteran submitted a timely notice of 
disagreement with this rating action in December 2001.  By a 
rating action in February 2002, the rating for the right 
ankle disability was increased to 40 percent, retroactively 
effective from July 1999.  However, a statement of the case 
was not issued with respect to this claim.  Where a statement 
of the case has not been provided following the timely filing 
of a notice of disagreement, a remand, not a referral is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Similarly, a rating action in April 2002 awarded entitlement 
to a temporary total convalescence rating, pursuant to 38 
C.F.R. § 4.30, for surgical treatment performed in February 
2002.  Notice of disagreement consisting of a request for an 
extension of the temporary total convalescence rating was 
received in June 2002.  A rating decision in September 2002 
granted an extension of the temporary total rating to 
December 2002.  However, a statement of the case was not 
issued with respect to this claim.  Hence, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Additionally, by a rating decision in September 2002, the RO 
denied entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of a right ankle sprain.  As statement from the 
veteran's representative with attached medical evidence which 
related the right hip disability to the service-connected 
right ankle disability, received in November 2002, is 
construed as a notice of disagreement with that denial.  A 
rating decision in June 2003 confirmed and continued the 
right hip denial.  However, a statement of the case was not 
issued with respect to this claim.  Hence, a remand, not a 
referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).   

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
inform him that the evidence he 
apparently submitted at the hearing in 
September 2003 is not in the claims 
folder, and he should be given the 
opportunity to re-submit such evidence.

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issues of entitlement to service 
connection for a right hip disability, 
claimed as secondary to service-connected 
status post right ankle sprain, 
entitlement to an increased rating for 
status post right ankle sprain, and 
entitlement to extension of a temporary 
total convalescence rating, pursuant to 
38 C.F.R. § 4.30, for surgery performed 
in February 2002.  The appellant should 
be afforded the appropriate period of 
time to respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


